743 N.W.2d 23 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Davonne Andre LUDY, Defendant-Appellant.
Docket No. 135004. COA No. 277969.
Supreme Court of Michigan.
January 8, 2008.
On order of the Court, the application for leave to appeal the orders of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. For purposes of MCR 6.502(G)(1), the Court notes that contrary to the Court of Appeals characterization of the defendant's application as a motion for relief from judgment, the defendant filed an application for leave to appeal that should have been denied for lack of merit in the grounds presented.